USDC IN/ND case 3:14-cr-00026-JD-CAN document 187 filed 08/04/20 page 1 of 2


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION
  UNITED STATES OF AMERICA                       )
                                                 )
          v.                                     )   Case No. 3:14-CR-26 JD
                                                 )
  ANDRE ALLAN FORBES                             )

                                    OPINION AND ORDER

       Defendant Andre Allan Forbes has already been sentenced, had his conviction affirmed

on appeal, filed an unsuccessful motion to vacate his conviction and sentence under 28 U.S.C.

§ 2255, and had a certificate of appealability denied on an appeal from that order. He then filed a

series of motions seeking to vacate his conviction, again with no success. Now, Mr. Forbes has

yet again filed a motion, which he labels as a Rule 60(b)(3) motion, arguing that his sentence

should be set aside.

       As this Court has repeatedly explained to Mr. Forbes, this Court has no jurisdiction to

consider a second or successive collateral attack on his conviction or sentence unless the court of

appeals has granted authorization, which it has not. 28 U.S.C. § 2255(h); Suggs v. United States,

705 F.3d 279, 281–82 (7th Cir. 2013); see also Nunez v. United States, 96 F.3d 990, 991 (7th Cir.

1996). Though Mr. Forbes labels it a Rule 60(b) motion, his motion does not identify a defect in

the original § 2255 proceedings—it argues that his underlying sentence is invalid. The motion

thus constitutes an unauthorized successive § 2255 motion, which must be dismissed. See Adams

v. United States, 911 F.3d 397, 403 (7th Cir. 2018) (“[I]f a Rule 60(b) motion is, in its essence,

merely asking for relief that one would ask for in a motion under § 2255, such a motion would be

subject to the same restrictions or requirements for successive habeas petitions.”).

       The Court therefore dismisses Mr. Forbes’ motion. [DE 186]. Because the Court has

repeatedly advised Mr. Forbes that he can only file a motion attacking his conviction or sentence
USDC IN/ND case 3:14-cr-00026-JD-CAN document 187 filed 08/04/20 page 2 of 2


if he has first received authorization from the court of appeals, the Court now cautions Mr.

Forbes that if he files any further unauthorized successive attacks, under any label, he may be

subject to sanctions that could include a fine or a restriction on any further filings.

       SO ORDERED.

       ENTERED: August 4, 2020


                                                      /s/ JON E. DEGUILIO
                                               Chief Judge
                                               United States District Court




                                                   2
